Title: From Benjamin Franklin to Jane Mecom, 15 March 1770
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister,
London, 15 March, 1770.
I received your kind little letter of January 3d from Philadelphia. I am glad your visit thither proves agreeable to you. Since your family is so much reduced, I do not see why you might not as well continue there, if you like the place equally with Boston. It would be a pleasure to me to have you near me; but your own discretion must govern you. I propose, God willing, to return this summer. With true regard, I am ever Your affectionate brother,
B. Franklin.
